          Case 1:20-cv-07220-AKH Document 18 Filed 10/09/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 AARON KATZEL,

                     Plaintiff,                           INDEX NO. 20-cv-07220
         -against-

 AMERICAN INTERNATIONAL GROUP, INC.,
 PETER SOLMSSEN, LUCY FATO,

                                  Defendants



        NOTICE OF DEFENDANTS’ MOTION TO DISMISS THE COMPLAINT

               PLEASE TAKE NOTICE that, upon the Declaration of Andrew J. Levander,

dated October 9, 2020 and the exhibits annexed thereto, the accompanying memorandum of law,

Defendants American International Group, Inc. (“AIG”), Peter Solmssen and Lucy Fato

(collectively, the “Defendants”), by and through their attorneys Dechert LLP, will move this

Court before the Honorable Alvin K. Hellerstein at the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, New York 10007, Courtroom 14D, on a date and time

to be set by the Court, for an order dismissing with prejudice all Counts of the Complaint as

against them, pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure, as

well as for such other and further relief that this Court deems just and proper.
        Case 1:20-cv-07220-AKH Document 18 Filed 10/09/20 Page 2 of 2




Dated: New York, New York.             Respectfully submitted,
       October 9, 2020


                                       By: /s/ Andrew J. Levander
                                          Andrew J. Levander
                                          Benjamin E. Rosenberg
                                          Ryan Strong

                                       Dechert LLP
                                       Three Bryant Park
                                       1095 Avenue of the Americas
                                       New York, NY 10036-6797
                                       (212 ) 698-3500
                                       andrew.levander@dechert.com
                                       benjamin.rosenberg@dechert.com
                                       ryan.strong@dechert.com

                                       Attorneys for Defendants AIG, Peter Solmssen
                                       and Lucy Fato




                                     -2-
